AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                      v.                                          (For Offenses Committed On or After November I, 1987)



                     Oscar Sandoval-Campos                                        Case Number: 2:19-mj-10026

                                                                                 Douglas C. Brown
                                                                                 Defendant's Attorney


REGISTRATION NO. 86506298
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint ~~~......;....~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325(a)(l)                      ATTEMPTED ILLEGAL ENTRY (Misdemeanor)                                             1

 D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                        dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~TIME            SERVED                       D                                          days

  ~  Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.


                                                       FILED              Thulsdav, July 18, 2019
                                                                          Datd of Imposition of Sentence

                                                       JUL 1· 8 2019
                            .c::- I        \.Ll::KK)    s. DISTRICT COURlIO~ORABLE RUTH Bl!RMUDEZ MONTENEGRO
                                                       11


                                      SOUTHERN         DISTRIC~CALIFORf-JMT  TED STATES MAGISTRATE JUDGE
                                      BY
                                                  ·---           '   --
                                                                     DEP!JtV


Clerk's Office Copy                                                                                                            2: 19-mj-10026
